Citation Nr: 1721067	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  08-36 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of indebtedness in the calculated amount of $7,952.40, to include whether the calculated debt amount is correct.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from April 1972 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in August 2012.  This matter was originally on appeal from a March 2008 decision of the Committee on Waivers & Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

In its August 2012 Remand, the Board noted that the Veteran and his representative disputed the amount of the calculated debt.  Specifically, the representative argued in the Substantive Appeal (VA Form 9) that the RO applied a debit in the amount of $5,544.00 which in fact was a credit in the Veteran's favor.  The Board noted that it was unable to sufficiently clarify the amounts listed in the RO's Due-and-Pay Audit and requested an itemized month-by-month spreadsheet, easily understandable by the Veteran and the Board that shows the amount paid and due for the period in question, October 2004 to March 2008 (or later, as appropriate) and shall provide a clear and detailed explanation as to why the original debt of $2,408.40 was deemed incorrect.  The Board requested that the RO set forth its calculations in an itemized manner for each month of the period in question, to include factoring in the 10- percent rate to which the Veteran was entitled, if applicable.  

In October 2012, the RO provided a Paid and Due Audit for the periods October 2004 to March 2008.  The Supplemental Statement of the Case noted that the Veteran was incarcerated on October 24, 2004 and released on October 6, 2005.  The Veteran's benefits were terminated effective December 24, 2004, the sixty-first day of incarceration pursuant to 38 U.S.C.A. § 1505 and 38 C.F.R. § 3.666.  Thus, the VA's payments to the Veteran from December 24, 2004 to October 5, 2005 caused an overpayment of $7,952.40.  

Unfortunately, the RO has not provided a month-by-month account and does not indicate whether the Veteran was entitled to or was paid or credited for any percentage of service connected compensation in the amount paid from December 24, 2004 to October 5, 2005.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall create an itemized month-by-month spreadsheet, easily understandable by the Veteran and the Board that shows the amount paid and due for the periods affected.  The RO shall set forth its calculations in an itemized manner for each month of the periods affected, to include factoring in any amount to which the Veteran was entitled to be paid (to be displayed in a separate column), if applicable.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




